Citation Nr: 0108414	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection for a heart condition. 


REMAND

The veteran and his representative contend that service 
connection is warranted for a heart condition.  It is noted 
that applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

Also, it is noted that a cardiovascular disorder will be 
presumed to have been incurred in service if one had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The veteran claims that he complained of and was treated for 
chest pain while in service, and immediately after discharge 
from service.  The veteran also claims that he was told that 
this chest pain was a part of his anxiety condition, for 
which he is service connected.  In October 1998, the veteran 
underwent a five vessel coronary bypass grafting procedure 
for atherosclerotic coronary artery occlusive disease with 
unstable angina.

However, the Board notes that the veteran's service medical 
records contain no reports of the veteran ever complaining of 
chest pain.  Further, the veteran was seen many times after 
service for re-evaluation of his anxiety condition, and none 
of the reports of those examinations make any mention of the 
veteran complaining of or being treated for chest pain.  The 
earliest record regarding any heart condition of the veteran 
is an outpatient treatment record dated August 1995, which 
indicates that the veteran complained of tightness in his 
chest and shortness of breath when walking.  

Nevertheless, it seems clear, from the evidence of record, 
that there are treatment records of the veteran that have not 
been associated with the claims folder.  Specifically, a 
discharge summary of the veteran dated October 1998 indicates 
that the veteran underwent a cardiac catheterization at a VA 
hospital in October 1998, however, there is no record in the 
veteran's claims folder of this procedure being done.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain any such 
treatment records, especially since they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that the veteran 
has claimed treatment at the Salisbury, Durham, and Winston-
Salem VA medical centers.

Further, it appears that the veteran has been treated at both 
VA medical centers and by private physicians.  Specifically, 
the veteran has submitted some records from Wilkes Regional 
Medical Center, however, it appears that the RO has made no 
attempt to retrieve any further relevant records from this 
facility.  Upon remand, the RO should attempt to retrieve all 
relevant medical records of the veteran from any private 
medical source.

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in light of the 
duties of the Veterans Claims Assistance Act of 2000, on 
remand, the RO should not only undertake the requested 
development, but should also undertake any additional 
notification and/or development action deemed warranted by 
the Act, to include, if appropriate, an examination to 
determine whether the veteran, in fact, has a heart condition 
as the result of service, or secondarily to any service 
connected condition.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The RO should obtain and associate 
with the record all outstanding 
pertinent medical records from any 
source(s) or facility(ies) identified 
by the veteran, that are not already 
of record, to specifically include any 
further medical records from VA 
facilities in Salisbury, North 
Carolina, Durham, North Carolina, and 
Winston-Salem, North Carolina.  The 
veteran should also be asked to 
provide the names of any private 
medical practitioners not already of 
record who have treated the veteran 
for his heart condition.  After 
obtaining the necessary waivers, the 
RO should attempt to obtain those 
records, to specifically include any 
records from the Wilkes Regional 
Medical Center not already of record.  
If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so.

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

3. After completion of the requested 
development, and any other development 
deemed warranted by the record and the 
Veterans Claims Assistance Act of 
2000, to include a VA examination if 
warranted, the RO should consider the 
veteran's claim in light of all 
pertinent evidence and all pertinent 
legal authority.  The RO must provide 
full reasons and bases for its 
determinations.

4. If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)







		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




